DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 6 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites:
6.  The venting device of claim 1, wherein, in the installation position the venting inlet is located at a top region of the filling pipe, and the degassing outlet is located at a top region of the filling pipe.

Claim 6 is indefinite because it is unclear if the italicized limitation means the same thing as the claim 1 limitation—“a venting inlet located at a top of the filling pipe.”  Also claim 6 is indefinite because it is unclear if the “top region of the filling pipe” in claim 6 is the same as the “top of the filling pipe” in claim 1.  To overcome this rejection, claim 6 could be rewritten as:
6.  The venting device of claim 1, wherein, in the installation position the top 

Claim 14 recites:
14.  The venting device of claim 11, wherein, in a installation position the venting inlet is located at a top region of the filling pipe, and the degassing outlet is located at a top region of the filling pipe.

Claim 14 is indefinite because it is unclear if the second recitation of “a top region” is the same as the first recitation of “a top region.”
Claim 14 is also objected to because “a installation position” should be amended to “[[a]] an installation position.”
To overcome the rejection, claim 14 could be amended to read:
14.  The venting device of claim 11, wherein, in [[a]] an installation position the venting inlet is located at a top region of the filling pipe, and the degassing outlet is located at [[a]] the top region of the filling pipe.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 6, 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Koukan et al., US 2011/0139804 A1 in view of Romanek et al., US 2002/0112763 A1 and in further view of Meiller et al., US 5,910,637.
Regarding claim 1, Koukan teaches a device for venting a fuel tank 1.  See Koukan Fig. 1, [0025].  This device reads on the claimed “venting device for venting a motor vehicle tank.” 
The device comprises a filler pipe 2 (the “filling pipe”).  See Koukan Fig. 1, [0025].
The device also comprises a first vent line section 6a (the “first venting line”).  See Koukan Fig. 1, [0028].  The first vent line section 6a is operable for operational venting during normal operation of the fuel tank 1, because it is used to vent the fuel tank both in-service and during refueling.  Id. at [0029].  One end of the first vent line section 6a attaches to the fuel tank 1.  Id. at Fig. 1.  This end is the “first venting line end.”  Another end of section 6a attaches to the filler pipe 2 at first connection fitting 8a.  Id. at Figs. 1, 3, [0032].  This end is the “second venting line end.”  The connection fitting 8a is the “venting inlet.”  The first connection fitting 8a is located at a top of the filler pipe 2 as seen in Fig. 3.  This location facilitates downward flow of vapor from the first vent line section 6a (the “first venting line”) into the filler pipe 2, as seen by the fluid arrows in Fig. 3.  This location also facilitates flow of a liquid portion of the vapor from section 6a away along a bottom of the filler pipe 2, because the area of the filler pipe 2 adjacent to connection fitting 6a forms a droplet separator.  Id. at Fig. 3, [0008], [0033].
The device also comprises a second connection fitting 8b, which corresponds to the “degassing outlet.”  See Koukan Fig. 3, [0028].  The second connection fitting 8b supplies vapor to fuel vapor filter 10 via second line section 6b.  The fuel vapor filter 10, corresponds to the “fuel vapor filter.”  See Koukan Fig. 1, [0028].  
The device further comprises a structure on top of the filler pipe 2, spanning from first connection fitting 8a (the “venting inlet”) to second connection fitting 8b (the “degassing outlet”).  See Koukan Fig. 2, [0028].  This structure corresponds to the “connection nipple.”  This structure is operable as a liquid separator during normal operation of the fuel tank 1, because liquid hydrocarbons condense within this structure during in-service venting of the tank 1.  Id. at [0029], [0033].  This structure has a curvilinear insert 4 arranged in the filler pipe 2 to guide incoming vapor introduced via the first connection fitting 8a (the “venting inlet”) into the filler pipe 2 along the circumference of the filler pipe 2 between an inner wall of the filler pipe and the insert 4, so that a gaseous portion of the incoming vapor is discharged through the second connection fitting 8b (the “degassing outlet”) and condensed liquid portion of the incoming vapor flows away through the filler pipe 2.  Id. at [0033], [0039].  The insert 4 corresponds to the “curvilinear guiding member.”  Note that liquid can condense on the insert 4 because the inside of the filler pipe 2 is used as a condensation space, while liquid condenses on the outer wall 14 of the fitting 8a in the Fig. 2 embodiment.  Id. at [0008], [0033]. 

    PNG
    media_image1.png
    1082
    1584
    media_image1.png
    Greyscale

Koukan differs from claim 1 because it fails to disclose a liquid separator downstream and separate from the filler pipe 2.
But, as noted, the filter 10 purifies vapor that exits the filler pipe 2 via second line section 6b. See Koukan Figs. 1, 3, [0028].
Romanek discloses a venting device for a motor vehicle fuel tank.  The venting device comprises a canister 22 that receives fuel vapor from pipe 26 that vents gas from filler pipe 4.  See Romanek Fig. 1, [0041].  The canister 22 is a liquid separator because it condenses fuel from the vapor.  Id.  The canister 22 is beneficial because it comprises a first outlet 28 that conducts the condensed fuel away from the canister 22 so that it can be used.  Id.  

    PNG
    media_image2.png
    374
    551
    media_image2.png
    Greyscale

It would have been obvious to one of ordinary skill in the art at the time of filing include the canister 22 of Romanek on Koukan’s second line section 6b, so that fuel from the vapor that exits connection fitting 8b can be condensed and reused.  While Romanek does not disclose that the first outlet 28 conveys condensed fuel into the fuel tank—when Koukan includes the canister 22, it would have been obvious for the first outlet to convey fuel to the fuel tank 1, because Meiller teaches that liquid fuel trapped in a vapor treatment canister is commonly drained back to the fuel tank by gravity.  See Meiller col. 1, ll. 17–21.  Additionally, while Romanek does not disclose an additional fuel filter downstream of the canister 22, it would have been obvious for Koukan’s fuel vapor filter 10 to be located downstream of Romanek’s canister 22, when the canister 22 is located on Koukan’s second line section 6b.  This is because Romanek says that the air ejected from the canister 22 into the atmosphere is “relatively pure.”  See Romanek [0041].  Therefore, locating Koukan’s fuel vapor filter 10 downstream of the canister 22 would improve the purity of the air that is ejected into the atmosphere.
With these modifications, Romanek’s canister 22 would correspond to the “liquid separator.”  It would be located downstream of and separate from Koukan’s filler pipe 2 because it would be located on second line section 6b.  The canister 22 would be operable for separating liquid that flows through the first line section 6a (the “first venting line”) during normal operation and refueling of the tank 1, because some of vapor that is conveyed from first line section 6a is ultimately transferred into second line section 6b.  This interpretation is reasonable in light of the specification, because Fig. 1 illustrates the liquid separator being indirectly connected to venting line 2.  See Disclosure filed May 08, 2020 (“Disclosure”) Fig. 1, [0030]–[0033].
The portion of second line section 6b that connects the filler pipe 2 to Romanek’s canister 22 (the “liquid separator”) would correspond to the “first degassing line.”  The end of this portion of line section 6b that connects to second connection fitting 8b (the “degassing outlet”) would correspond to the “first degassing line end.”  The end of this portion of second section 6b that connects to the canister 22 would correspond to the “second degassing line end.”
The portion of second line section 6b that would connect Romanek’s canister 22 (the “liquid separator”) to Koukan’s fuel vapor filter 10 would correspond to the “second degassing line.”
The first outlet 28 at the bottom of Romanek’s canister 22, that conveys condensed fuel into Koukan’s fuel tank 2, would correspond to the “second venting line.”  The step of conveying liquid into the tank 2 reads on “refueling venting during refueling of the motor vehicle tank” because the liquid would be vented from the canister 22 into the fuel tank 2.  Note the venting system in Koukan operates during in-service and refueling.  See Koukan [0029].  Additionally, the first outlet 28 would be capable of refueling venting during refueling operation of the motor vehicle, because gas from the tank 2 could move through this line when the tank 2 is being filled.  Meiller teaches that trapped liquid fuel is often drained by gravity.  So there would be no need for a valve in outlet 28 to prevent gas from entering into the canister 22.  See Meiller col. 1, ll. 17–21.  The refueling operation occurs when the gas nozzle is inserted into the filler pipe 2, even if no liquid is dispensed into the tank 2.  Therefore, when the nozzle is inserted, but no gasoline is being dispensed into the tank 2, the first outlet 28 could vent vapor from the fuel tank 2 into the canister 22.  Note also that the limitation indicating that the second venting line is “operable for refueling venting during refueling of the motor vehicle tank” fails to patentably distinguish over the prior art because it describes the intended use rather than the structure of the apparatus.  See MPEP 2114(II).
It is noted that Romanek fails to disclose the size of the outlet 28 (the “second venting line”) in relation to Koukan’s first line section 6a (the “first venting line”).  But it would have been an obvious, routine engineering choice for the outlet 28 to be bigger than the first vent line section 6a, depending on the amount of fuel that needs to be returned from the canister 22 to the fuel tank 2.  Also, the disclosure fails to indicate that the relative dimensions of the second venting line and the first venting line affects the operation of the device.  Therefore, these limitations, which relate to the second venting line having a greater diameter than the first venting line, fail to patentably distinguish over the prior art, because there is no evidence that the claimed device would operate any differently than the prior art.  See MPEP 2144.04(IV)(A) (where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device).
Regarding claim 6, the first and second connection fittings 8a, 8b (the “venting inlet” and the “degassing outlet”) are located at the top of the filler pipe 2.  See Koukan Fig. 3.
Regarding claim 8, the insert 4 (the “curvilinear guiding member”) comprises a dividing web 18 on the outer wall thereof facing an inner wall of the filler pipe 2.  See Koukan Fig. 3, [0039].  The dividing web 18 is a rib.
Koukan differs from claim 8, because it fails to disclose a plurality of dividing webs 18.  But it would have been obvious to provide another dividing web 18, because this would merely represent duplicating parts with no significant change in function of the device.  See MPEP 2144.04(VI)(B).
The limitation indicating that the ribs are provided to “separate liquid” fails to patentably distinguish over the prior art because it describes the intended use rather than the structure of the apparatus.  See MPEP 2114(II).  Note that the dividing web 18 has at least some liquid separation function, because in Fig. 2, the outer wall 14 of connection fitting forms a surface where liquid hydrocarbon can condense.  See Koukan [0033].  The dividing web 18 is also a surface where liquid can condense.
Regarding claim 9, the insert 4 (the “curvilinear guiding member”) has a substantially O-shaped cross-section, as seen in Fig. 3.  The insert 4 also has a U-shaped cross section because a cross-section can be through the middle.

Claims 5, 11, 14, 16–18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Koukan et al., US 2011/0139804 A1 in view of Romanek et al., US 2002/0112763 A1 and in further view of Meiller et al., US 5,910,637 in further view of Grun et al., US 2010/0147863 A1.
Regarding claim 5, the prior art teaches the limitations of claim 1, as explained above.
The prior art differs from claim 5 because it fails to disclose a valve arranged in the filler pipe 2 at the second connection fitting 8b (the “degassing outlet”) which is movable in a closing direction in response to introduction of the fuel pump nozzle 5 into the filler pipe 2, to reduce or close the second connection fitting 8b.
But Grun discloses venting system for a fuel tank 1, comprising a filler pipe 2 with a sealing flap 6 that moves to a closed position (seen in Fig. 3) when fuel pump nozzle 5 is inserted into the filler pipe 2.  See Grun Figs. 1–3, [0030]–[0032].  The sealing flap 6 closes or reduces the vents on a connection piece 12, when the flap 6 is in the closed position, so that no liquid fuel can enter the venting path.  Id. at [0038].

    PNG
    media_image3.png
    906
    708
    media_image3.png
    Greyscale

It would have been obvious for the filler pipe 2 to comprise the sealing flap 6 of Grun, to prevent liquid fuel from flowing into the connection fittings 8a, 8b when the fuel tank 1 is being filled.  
With this modification, the sealing flap 6 would correspond to the “valve.”  
Note that the liquid separator (Romanek’s canister 22) would be able to separate liquid that flows through the first line section (the “first venting line”) during refueling of the tank—even though the sealing flap 6 closes or reduces the second connection fitting 8b (the “degassing outlet”)  This is because the sealing flap 6 is provided so that the venting function of the tank can still function when the flap 6 is in the closed position seen in Fig. 3.  See Grun [0038].  
Regarding claim 11, Koukan teaches a device for venting a fuel tank 1.  See Koukan Fig. 1, [0025].  This device reads on the claimed “venting device for venting a motor vehicle tank.” 
The device comprises a filler pipe 2 (the “filling pipe”) fluidically connected to the fuel tank 1 (the “motor vehicle tank”).  See Koukan Fig. 1, [0025].
The device also comprises a first vent line section 6a (the “first venting line”).  See Koukan Fig. 1, [0028].  The first vent line section 6a is operable for operational venting during normal operation of the fuel tank 1, because it is used to vent the fuel tank 1 both in-service and during refueling.  Id. at [0029].  One end of the first vent line section 6a attaches to the fuel tank 1.  Id. at Fig. 1.  This end is the “first venting line end.”  Another end of section 6a attaches to the filler pipe 2 at first connection fitting 8a.  Id. at Figs. 1, 3, [0032].  This end is the “second venting line end.”  The first connection fitting 8a is the “venting inlet.”  
The device also comprises a second connection fitting 8b, which corresponds to the “degassing outlet.”  See Koukan Fig. 3, [0028].  The second connection fitting 8b supplies vapor to fuel vapor filter 10 via second line section 6b.  The fuel vapor filter 10, corresponds to the “fuel vapor filter.”  See Koukan Fig. 1, [0028].  
The device further comprises a structure on top of the filler pipe 2, spanning from first connection fitting 8a (the “venting inlet”) to second connection fitting 8b (the “degassing outlet”).  See Koukan Fig. 2, [0028].  This structure corresponds to the “connection nipple.”  This structure is operable as a liquid separator during normal operation of the fuel tank 1, because liquid hydrocarbons condense within this structure during in-service venting of the tank 1.  Id. at [0029], [0033].  This structure has a curvilinear insert 4 arranged in the filler pipe 2 to guide incoming vapor introduced via the first connection fitting 8a (the “venting inlet”) into the filler pipe 2 along the circumference of the filler pipe 2 between an inner wall of the filler pipe and the insert 4, so that a gaseous portion of the incoming vapor is discharged through the second connection fitting 8b (the “degassing outlet”) and condensed liquid portion of the incoming vapor flows away through the filler pipe 2.  Id. at [0033], [0039].  The insert 4 corresponds to the “curvilinear guiding member.”  Note that liquid can condense on the insert 4 because the inside of the filler pipe 2 is used as a condensation space, while liquid condenses on the outer wall 14 of the fitting 8a in the Fig. 2 embodiment.  Id. at [0008], [0033]. 


    PNG
    media_image1.png
    1082
    1584
    media_image1.png
    Greyscale

Koukan differs from claim 11 because it fails to disclose a liquid separator downstream and separate from the filler pipe 2.
But, as noted, the filter 10 purifies vapor that exits the filler pipe 2 via second line section 6b. See Koukan Figs. 1, 3, [0028].
Romanek discloses a venting device for a motor vehicle fuel tank.  The venting device comprises a canister 22 that receives fuel vapor from pipe 26 that vents gas from filler pipe 4.  See Romanek Fig. 1, [0041].  The canister 22 is a liquid separator because it condenses fuel from the vapor.  Id.  The canister 22 is beneficial because it comprises a first outlet 28 that conducts the condensed fuel away from the canister 22 so that it can be used.  Id.  

    PNG
    media_image2.png
    374
    551
    media_image2.png
    Greyscale

It would have been obvious to one of ordinary skill in the art at the time of filing include the canister 22 of Romanek on Koukan’s second line section 6b, so that fuel from the hydrocarbon vapor can be condensed and reused.  While Romanek does not disclose that the first outlet 28 conveys condensed fuel into the fuel tank—when Koukan includes the canister 22, it would have been obvious for the first outlet to convey fuel to the fuel tank 1, because Meiller teaches that liquid fuel trapped in a vapor treatment canister is commonly drained back to the fuel tank by gravity.  See Meiller col. 1, ll. 17–21.  Additionally, while Romanek does not disclose an additional fuel filter downstream of the canister 22, it would have been obvious for Koukan’s fuel vapor filter 10 to be located downstream of Romanek’s canister 22, when the canister 22 is located on Koukan’s second line section 6b.  This is because Romanek says that the air ejected from the canister 22 into the atmosphere is “relatively pure.”  See Romanek [0041].  Therefore, locating the fuel vapor filter 10 downstream of the canister 22 would improve the purity of the air that is ejected into the atmosphere.
With these modifications, Romanek’s canister 22 would correspond to the “liquid separator.”  It would be located downstream of and separate from Koukan’s filler pipe 2 because it would be located on second line section 6b.  The canister 22 would be operable for separating liquid that flows through the first line section 6a (the “first venting line”) during normal operation and refueling of the tank 1, because some of vapor that is conveyed from first line section 6a is ultimately transferred into second line section 6b.  This interpretation is reasonable in light of the specification, because Fig. 1 illustrates the liquid separator being indirectly connected to venting line 2.  See Disclosure filed May 08, 2020 (“Disclosure”) Fig. 1, [0030]–[0033].
The portion of second line section 6b that connects the filler pipe 2 to Romanek’s canister 22 (the “liquid separator”) would correspond to the “first degassing line.”  The end of this portion of line section 6b that connects to second connection fitting 8b (the “degassing outlet”) would correspond to the “first degassing line end.”  The end of this portion of second section 6b that connects to the canister 22 would correspond to the “second degassing line end.”
The portion of second line section 6b that would connect Romanek’s canister 22 (the “liquid separator”) to Koukan’s fuel vapor filter 10 would correspond to the “second degassing line.”
The first outlet 28 at the bottom of Romanek’s canister 22, that conveys condensed fuel into Koukan’s fuel tank 2, would correspond to the “second venting line.”  The step of conveying liquid into the tank 2 reads on “refueling venting during refueling of the motor vehicle tank” because the liquid would be vented from the canister 22 into the fuel tank 2.  Note the venting system in Koukan operates during in-service and refueling.  See Koukan [0029].  Additionally, the first outlet 28 would be capable of refueling venting during refueling operation of the motor vehicle, because gas from the tank 2 could move through this line when the tank 2 is being filled.  Meiller teaches that trapped liquid fuel is often drained by gravity.  So there would be no need for a valve in outlet 28 to prevent gas from entering into the canister 22.  See Meiller col. 1, ll. 17–21.  The refueling operation occurs when the gas nozzle is inserted into the filler pipe 2, even if no liquid is dispensed into the tank 2.  Therefore, when the nozzle is inserted, but no gasoline is being dispensed into the tank 2, the first outlet 28 could vent vapor from the fuel tank 2 into the canister 22.  Note also that the limitation indicating that the second venting line is “operable for refueling venting during refueling of the motor vehicle tank” fails to patentably distinguish over the prior art because it describes the intended use rather than the structure of the apparatus.  See MPEP 2114(II).
Koukan, as modified, also differs from claim 1 because it fails to disclose a valve arranged in the filler pipe 2 at the second connection fitting 8b (the “degassing outlet”) which is movable in a closing direction in response to introduction of the fuel pump nozzle 5 into the filler pipe 2, to reduce or close the second connection fitting 8b.
But Grun discloses venting system for a fuel tank 1, comprising a filler pipe 2 with a sealing flap 6 that moves to a closed position (seen in Fig. 3) when fuel pump nozzle 5 is inserted into the filler pipe 2.  See Grun Figs. 1–3, [0030]–[0032].  The sealing flap 6 closes or reduces the vents on a connection piece 12, when the flap 6 is in the closed position, so that no liquid fuel can enter the venting path.  Id. at [0038].

    PNG
    media_image3.png
    906
    708
    media_image3.png
    Greyscale

It would have been obvious for the filler pipe 2 to comprise the sealing flap 6 of Grun, to prevent liquid fuel from flowing into the connection fittings 8a, 8b when the fuel tank 1 is being filled.  
With this modification, the sealing flap 6 would correspond to the “valve.”  
Note that the liquid separator (Romanek’s canister 22) would be able to separate liquid that flows through the first line section (the “first venting line”) during refueling of the tank—even though the sealing flap 6 closes or reduces the second connection fitting 8b (the “degassing outlet”)  This is because the sealing flap 6 is provided so that the venting function of the tank can still function when the flap 6 is in the closed position seen in Fig. 3.  See Grun [0038].  
Regarding claim 14, in an installation position, the first and second connection fittings 8a, 8b (the “venting inlet” and the “degassing outlet”) are located at a top region of the filler pipe 2, as seen in Fig. 3.
Regarding claim 16, the insert 4 (the “curvilinear guiding member”) comprises a dividing web 18 on the outer wall thereof facing an inner wall of the filler pipe 2.  See Koukan Fig. 3, [0039].  The dividing web 18 is a rib.
Koukan differs from claim 8, because it fails to disclose a plurality of dividing webs 18.  But it would have been obvious to provide another dividing web 18, because this would merely represent duplicating parts with no significant change in function of the device.  See MPEP 2144.04(VI)(B).
The limitation indicating that the ribs are provided to “separate liquid” fails to patentably distinguish over the prior art because it describes the intended use rather than the structure of the apparatus.  See MPEP 2114(II).  Note that the dividing web 18 has at least some liquid separation function, because in Fig. 2, the outer wall 14 of connection fitting forms a surface where liquid hydrocarbon can condense.  See Koukan [0033].  The dividing web 18 is also a surface where liquid can condense.
Regarding claim 17, the insert 4 (the “curvilinear guiding member”) has two legs forming a U-shaped cross-section, because a cross-section can be cut through the middle.  
The insert 4 also has a dividing web 18, which prevents short-circuiting of vapor between fittings 8a, 8b.  See Koukan Fig. 3, [0039].  The web 18 is a rib extending from an outer wall in a direction facing an inner wall of the filler pipe 2.  Id.  The web 18 is capable of separating liquid—because liquid could condense on this web, in the same way that liquid condenses on the outer wall 14 in the Fig. 2 embodiment.  Id. at [0033].  While Fig. 3 illustrates one web 18, it would have been obvious to include an additional web 18, because this would merely represent duplicating parts with no significant change in function.  See MPEP 2144.04(VI)(B).  Two webs 18 would be able to seal between the fittings 8a, 8b, in essentially the same way as a single web 18.  The two webs would be on only one of the legs of the web, depending on where the cross-section is cut.

    PNG
    media_image4.png
    1126
    1146
    media_image4.png
    Greyscale


Regarding claim 18, the insert 4 (the “curvilinear guiding member”) has a substantially O-shaped cross-section, as seen in Fig. 3.
Regarding claim 20, Koukan teaches a device for venting a fuel tank 1.  See Koukan Fig. 1, [0025].  This device reads on the claimed “venting device for venting a motor vehicle tank.” 
The device comprises a filler pipe 2 (the “filling pipe”) fluidically connected to the fuel tank 1 (the “motor vehicle tank”).  See Koukan Fig. 1, [0025].
The device also comprises a first vent line section 6a (the “first venting line”).  See Koukan Fig. 1, [0028].  The first vent line section 6a is operable for operational venting during normal operation of the fuel tank 1, because it is used to vent the fuel tank both in-service and during refueling.  Id. at [0029].  One end of the first vent line section 6a attaches to the fuel tank 1.  Id. at Fig. 1.  This end is the “first venting line end.”  Another end of section 6a attaches to the filler pipe 2 at first connection fitting 8a.  Id. at Figs. 1, 3, [0032].  This end is the “second venting line end.”  The connection fitting 8a is the “venting inlet.”  
The device also comprises a second connection fitting 8b, which corresponds to the “degassing outlet.”  See Koukan Fig. 3, [0028].  The second connection fitting 8b supplies vapor to fuel vapor filter 10 via second line section 6b.  The fuel vapor filter 10, corresponds to the “fuel vapor filter.”  See Koukan Fig. 1, [0028].  
The device further comprises a structure on top of the filler pipe 2, spanning from first connection fitting 8a (the “venting inlet”) to second connection fitting 8b (the “degassing outlet”).  See Koukan Fig. 2, [0028].  This structure corresponds to the “connection nipple.”  This structure is operable as a liquid separator during normal operation of the fuel tank 1, because liquid hydrocarbons condense within this structure during in-service venting of the tank 1.  Id. at [0029], [0033].  
This structure has a curvilinear insert 4 arranged in the filler pipe 2 to guide incoming vapor introduced via the first connection fitting 8a (the “venting inlet”) into the filler pipe 2 along the circumference of the filler pipe 2 between an inner wall of the filler pipe and the insert 4, so that a gaseous portion of the incoming vapor is discharged through the second connection fitting 8b (the “degassing outlet”) and condensed liquid portion of the incoming vapor flows away through the filler pipe 2.  See Koukan Fig. 3, [0033], [0039].  The insert 4 corresponds to the “curvilinear guiding member.”  Note that liquid can condense on the insert 4 because the inside of the filler pipe 2 is used as a condensation space, while liquid condenses on the outer wall 14 of the fitting 8a in the Fig. 2 embodiment.  Id. at [0008], [0033]. 
The insert 4 has two legs forming a U-shaped cross-section, because a cross section can be taken through the middle of the insert 4.  
The insert 4 has a dividing web 18, which prevents short-circuiting of vapor between fittings 8a, 8b.  See Koukan Fig. 3, [0039].  The web 18 is a rib extending from an outer wall in a direction facing an inner wall of the filler pipe 2.  Id.  The web 18 is capable of separating liquid—because liquid could condense on this web, in the same way that liquid condenses on the outer wall 14 in the Fig. 2 embodiment.  Id. at [0033].  While Fig. 3 illustrates one web 18, it would have been obvious to include an additional web 18, because this would merely represent duplicating parts with no significant change in function.  See MPEP 2144.04(VI)(B).  Two webs 18 would be able to seal between the fittings 8a, 8b, in essentially the same way as a single web 18.  The two webs would be on only one of the legs of the web, depending on where the cross-section is cut.

    PNG
    media_image4.png
    1126
    1146
    media_image4.png
    Greyscale

Koukan differs from claim 20 because it fails to disclose a liquid separator downstream and separate from the filler pipe 2.
But, as noted, the filter 10 purifies vapor that exits the filler pipe 2 via second line section 6b. See Koukan Figs. 1, 3, [0028].
Romanek discloses a venting device for a motor vehicle fuel tank.  The venting device comprises a canister 22 that receives fuel vapor from pipe 26 that vents gas from filler pipe 4.  See Romanek Fig. 1, [0041].  The canister 22 is a liquid separator because it condenses fuel from the vapor.  Id.  The canister 22 is beneficial because it comprises a first outlet 28 that conducts the condensed fuel away from the canister 22 so that it can be used.  Id.  

    PNG
    media_image2.png
    374
    551
    media_image2.png
    Greyscale

It would have been obvious to one of ordinary skill in the art at the time of filing include the canister 22 of Romanek on Koukan’s second line section 6b, so that fuel from the hydrocarbon vapor can be condensed and reused.  While Romanek does not disclose that the first outlet 28 conveys condensed fuel into the fuel tank—when Koukan includes the canister 22, it would have been obvious for the first outlet to convey fuel to the fuel tank 1, because Meiller teaches that liquid fuel trapped in a vapor treatment canister is commonly drained back to the fuel tank by gravity.  See Meiller col. 1, ll. 17–21.  Additionally, while Romanek does not disclose an additional fuel filter downstream of the canister 22, it would have been obvious for Koukan’s fuel vapor filter 10 to be located downstream of Romanek’s canister 22, when the canister 22 is located on Koukan’s second line section 6b.  This is because Romanek says that the air ejected from the canister 22 into the atmosphere is “relatively pure.”  See Romanek [0041].  Therefore, locating the fuel vapor filter 10 downstream of the canister 22 would improve the purity of the air that is ejected into the atmosphere.
With these modifications, Romanek’s canister 22 would correspond to the “liquid separator.”  It would be located downstream of and separate from Koukan’s filler pipe 2 because it would be located on second line section 6b.  The canister 22 would be operable for separating liquid that flows through the first line section 6a (the “first venting line”) during normal operation and refueling of the tank 1, because some of vapor that is conveyed from first line section 6a is ultimately transferred into second line section 6b.  This interpretation is reasonable in light of the specification, because Fig. 1 illustrates the liquid separator being indirectly connected to venting line 2.  See Disclosure filed May 08, 2020 (“Disclosure”) Fig. 1, [0030]–[0033].
The portion of second line section 6b that connects the filler pipe 2 to Romanek’s canister 22 (the “liquid separator”) would correspond to the “first degassing line.”  The end of this portion of line section 6b that connects to second connection fitting 8b (the “degassing outlet”) would correspond to the “first degassing line end.”  The end of this portion of second section 6b that connects to the canister 22 would correspond to the “second degassing line end.”
The portion of second line section 6b that would connect Romanek’s canister 22 (the “liquid separator”) to Koukan’s fuel vapor filter 10 would correspond to the “second degassing line.”
The first outlet 28 at the bottom of Romanek’s canister 22, that conveys condensed fuel into Koukan’s fuel tank 2, would correspond to the “second venting line.”  The step of conveying liquid into the tank 2 reads on “refueling venting during refueling of the motor vehicle tank” because the liquid would be vented from the canister 22 into the fuel tank 2.  Note the venting system in Koukan operates during in-service and refueling.  See Koukan [0029].  Additionally, the first outlet 28 would be capable of refueling venting during refueling operation of the motor vehicle, because gas from the tank 2 could move through this line when the tank 2 is being filled.  Meiller teaches that trapped liquid fuel is often drained by gravity.  So there would be no need for a valve in outlet 28 to prevent gas from entering into the canister 22.  See Meiller col. 1, ll. 17–21.  The refueling operation occurs when the gas nozzle is inserted into the filler pipe 2, even if no liquid is dispensed into the tank 2.  Therefore, when the nozzle is inserted, but no gasoline is being dispensed into the tank 2, the first outlet 28 could vent vapor from the fuel tank 2 into the canister 22.  Note also that the limitation indicating that the second venting line is “operable for refueling venting during refueling of the motor vehicle tank” fails to patentably distinguish over the prior art because it describes the intended use rather than the structure of the apparatus.  See MPEP 2114(II).
Koukan, as modified, also differs from claim 1 because it fails to disclose a valve arranged in the filler pipe 2 at the second connection fitting 8b (the “degassing outlet”) which is movable in a closing direction in response to introduction of the fuel pump nozzle 5 into the filler pipe 2, to reduce or close the second connection fitting 8b.
But Grun discloses venting system for a fuel tank 1, comprising a filler pipe 2 with a sealing flap 6 that moves to a closed position (seen in Fig. 3) when fuel pump nozzle 5 is inserted into the filler pipe 2.  See Grun Figs. 1–3, [0030]–[0032].  The sealing flap 6 closes or reduces the vents on a connection piece 12, when the flap 6 is in the closed position, so that no liquid fuel can enter the venting path.  Id. at [0038].

    PNG
    media_image3.png
    906
    708
    media_image3.png
    Greyscale

It would have been obvious for the filler pipe 2 to comprise the sealing flap 6 of Grun, to prevent liquid fuel from flowing into the connection fittings 8a, 8b when the fuel tank 1 is being filled.  
With this modification, the sealing flap 6 would correspond to the “valve.”  
Note that the liquid separator (Romanek’s canister 22) would be able to separate liquid that flows through the first line section (the “first venting line”) during refueling of the tank—even though the sealing flap 6 closes or reduces the second connection fitting 8b (the “degassing outlet”)  This is because the sealing flap 6 is provided so that the venting function of the tank can still function when the flap 6 is in the closed position seen in Fig. 3.  See Grun [0038].  
Response to Arguments
35 U.S.C. 112(b) Rejections
The Examiner withdraws the previous 35 U.S.C. 112(b) rejection of claim 14 in light of the amendments.  Claim 14 remains rejected as indefinite, however, for the reasons stated above.
35 U.S.C. 103 Rejections
The Applicant argues that the prior art combination fails to teach a liquid separate and downstream from Koukan’s filler pipe 2, as required by the claims.  See Applicant Rem. filed May 23, 2022 (“Applicant Rem.”) 7–9.  
The rejection is updated with the Romanek reference to teach this feature.  
The Applicant also argues that the insert 4 in Koukan (corresponding to the claimed “curvilinear guiding member”) is incapable of functioning as a secondary liquid separator during normal operation of the fuel tank 1.  See Applicant Rem. 10.  This is because Koukan teaches that the insert can be used to prevent incorrect fueling of the motor vehicle.  Id. at 10–11 (citing Koukan [0014]).  
The Examiner respectfully disagrees.  The insert 4 is operable as a secondary liquid separator.  This is because the inner volume of the filler pipe 2, which is the space between the inner wall of filler pipe 2 and the outer wall of the insert 4, functions a condensation space.  See Koukan [0008].  This is illustrated in the Fig. 2 embodiment where the liquid droplets condense on the outer wall 14 of fitting 8a.  Id. at Fig. 2, [0033].  Likewise, liquid droplets will condense on the outer wall of the insert 4, as fluid flows in the space between the insert 4 and the filler pipe 2, from first connection fitting 8a to second connection fitting 8b.
With respect to claim 20, the Applicant argues Koukan’s insert 4 (the “curvilinear guiding member”) does not have two legs forming a U-shaped cross-section and a plurality of ribs extending from an outer wall of only one of the legs in a direction facing away from an inner wall of the filler pipe 2.
The Examiner respectfully disagrees.  A cross section of the insert 4 can be cut through the middle (i.e., slice the insert 4 in half, long-ways).  This cross-section would be U-shaped with two legs.  The insert 4 has a web 18, and it would have been obvious to provide two or more webs, because this would merely represent duplicating parts.  The webs 18 would be capable of separating liquid, because liquid could condense on the webs 18, in the same way that it condenses on the outer wall 14 of connection fitting 8a.  See Koukan [0033].  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to T. BENNETT MCKENZIE whose telephone number is (571)270-5327. The examiner can normally be reached Mon-Thurs 7:30AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Michener can be reached on 571-272-1424. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

T. BENNETT MCKENZIE
Primary Examiner
Art Unit 1776



/T. BENNETT MCKENZIE/Primary Examiner, Art Unit 1776